                                         IN THE
                              UNITED STATES DISTRICT COURT
                                        FOR THE
                              WESTERN DISTRICT OF VIRGINIA
                                   DANVILLE DIVISION

 UNITED STATES OF AMERICA                             )
                                                      )
v.                                                    )       Criminal No. 4:18-CR-00011
                                                      )
MARCUS JAY DAVIS, et al                               )
                                                      )

                UNITED STATES’ OPPOSITION TO MOTION IN LIMINE
                       TO EXCLUDE WITNESS TESTIMONY

       The United States of America respectfully opposes Defendant Shabba Chandler’s Motion in

Limine to Exclude Witness Testimony (ECF 714). In this Motion, Chandler asks this Court to take

the extraordinary step of excluding – before trial – the testimony of an eyewitness and participant in

the events at issue on the grounds that “any testimony by him would be inherently incredible.” Mot.

at ¶ 4. Apart from a vague reference to “due process,” Mot. at ¶ 6, Chandler offers no legal basis in

support of this request. As there is no proper basis to exclude Ferguson’s testimony, this Court

should deny the defendant’s motion.

       In general, relevant evidence is admissible. Fed. R. Evid. 402. As a member of the Rollin

60s Crips, Ferguson observed and participated in many of the events charged in this case. His

testimony is unquestionably relevant. In fact, Ferguson’s testimony is highly probative evidence of

the issues in this case, such as whether the Rollin 60 Crips are an enterprise engaged in a pattern of

racketeering activity. However, because of Ferguson’s recantation of a small part of his grand jury

testimony (Ferguson essentially has changed his story regarding about 30 minutes of time, although

his testimony covers months of events and the change in no way alters his criminal liability for his

conduct), Chandler claims that allowing Ferguson to testify would somehow violate his “due process
                                                  1
rights” without citing any legal authority for this proposition. See Mot. at ¶ 6. Chandler contends

that “[n]o jury of reasonable people would be able to determine whether Ferguson is truthful or not.”

Id. at ¶ 5. But this is the very function of a jury. “The credibility of witnesses is a matter for jury

determination.” United States v. Hall, 396 F.2d 841, 845 (4th Cir. 1968); see also United States v.

Lowe, 65 F.3d 1137, 1142 (4th Cir. 1995) (“Credibility determinations are within the sole province

of the jury and are not susceptible to judicial review.”); United States v. Wilson, 118 F.3d 228, 235

(4th Cir. 1997) (quoting United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982)) (“However,

‘[w]here there are conflicts in the testimony, it is for the jury and not the appellate court to weigh the

evidence and judge the credibility of the witnesses.’”); Richardson v. Mahon, 697 F. App’x 249, 250

(4th Cir. 2017) (reversing district court that had granted summary judgment on the ground that “no

jury could find [the witness] credible”).

          Due process requires that a criminal defendant have a meaningful opportunity to cross-

examine adverse witnesses. Pointer v. Texas, 380 U.S. 400, 404 (1965). Due process also requires

the government to disclose material evidence affecting the credibility of those witnesses. United

States v. Kelly, 35 F.3d 929, 936 (4th Cir. 1994) (citing Giglio v. United States, 405 U.S. 150, 154

(1972)). In this case, the United States has disclosed the information regarding Ferguson’s

credibility for defendant to use on cross-examination at trial. Because this satisfies due process, the

Court should reject the extraordinary remedy Chandler seeks.

          WHEREFORE, the United States respectfully requests that the Defendant’s Motion be

denied.

                                                Respectfully submitted,

                                                THOMAS T. CULLEN
                                                UNITED STATES ATTORNEY


                                                    2
                                              /s/Michael Baudinet
                                             Heather L. Carlton
                                             Ronald M. Huber
                                             Michael Baudinet
                                             Assistant United States Attorneys

                                             Michael J. Newman
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             255 West Main Street
                                             Charlottesville, Virginia 22902
                                             Tel: (434) 293-4283
                                             Fax: (434) 293-4910
                                             heather.carlton@usdoj.gov
                                             ron.huber@usdoj.gov
                                             Michael.baudinet@usdoj.gov
                                             newmamj@danvilleva.gov


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice has been provided

via electronic means via the Court’s CM/ECF filing system to counsel of record, this 12th day of

September, 2019.


                                             /s/Heather L. Carlton
                                             Assistant United States Attorney




                                               3
